UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6194 UTC North American Fund, Inc. (Exact name of registrant as specified in charter) C/O U.S. Bancorp Fund Services, LLC 615 E. Michigan St., Third Floor, Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Foley & Lardner LLP 777 E. Wisconsin Ave., Milwaukee, WI 53202 (Name and address of agent for service) 1-800-368-3322 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. UTC North American Fund, Inc. Letter to Shareholders Dear Shareholders: For the year ended December 31st 2010, the S&P 500 Equity Index and the Barclays U.S. Aggregate Capital Government/ Credit Bond index gained 15.06% and 6.59%, respectively. The UTC North American Fund (the ‘Fund’) performance is measured relative to a benchmark, which consists of a 70%/30% weighting between the S&P 500 Equity Index and the Barclays U.S. Aggregate Capital Government/ Credit Bond Index. The aforementioned benchmark returned 12.52% for the year 2010. The Fund underperformed the benchmark with a net return of 5.49%. The Fund’s performance was negatively affected in 2Q 2010 when the equity (stock) market lost 11.43%. Within this same time period, the Fund was more exposed to stocks than the benchmark’s equity weighting of 70%. During the latter part of 2010, the Fund held a greater proportion of stocks relative to bonds; this was favorable to the Fund as the performance of stocks was superior to that of bonds during the last two quarters of 2010. However, while this combination of equity and bonds benefitted the Fund, returns were limited as there were not enough investments in the Energy and Materials sectors, which were the top two performing sectors for Q3 and Q4 2010. In the first half of the year, bonds produced returns of 5.49% while stocks declined 6.65% as investors shunned risky assets against the backdrop of fears of a debt crisis in Europe and faltering economic data coming out of the U.S. that increased the probability of a double dip recession occurring. However, for the second half of 2010, stocks were up 23.27% outpacing bonds which returned 1.05%, by an astounding 22.22%, as the U.S. Federal Reserve Bank re-affirmed its commitment to prevent a double-dip recession at any cost and also to support equity prices via its Quantitative Easing programme. Solid corporate earnings and improving economic data including unemployment claims, industrial production and retail sales also contributed to the rebound in the stock market. All U.S. equity sectors posted positive returns for the year.The top performing sectors were Consumer Discretionary, Industrials, Materials and Energy which posted returns of 25.72%, 23.92%, 19.92% and 17.86%, respectively. The laggards were Consumer Staples, Info Tech, Utilities and Health Care which had returns of 10.67%, 9.13%, 0.86% and 0.71%, respectively. In 2010, Canada’s economy benefitted from the rise in commodity prices and their equity market posted a positive return of 24.94% on a U.S. dollar adjusted basis, returning 9.88% more than the U.S. equity market. The top performing Canadian sectors were Health Care 58.89%, Materials 43.29%, Consumer Discretionary 28.54% and Telecom 22.68%. The Fund Managers believe that the U.S. economy should continue to strengthen in 2011 against the backdrop of increasing fiscal and monetary support. The outlook for Canada also remains favorable as consumer spending remains buoyant and the natural resources sector benefits from high prices for oil and other commodities. In 2011, the Fund Managers plan to adopt exposure to stocks of at least 70%, with a focus on sectors that perform favorably during the recovery stages of the economic cycle such as energy, industrials, consumer discretionary and technology. With respect to fixed income, a maximum investment of 20% of Fund size will be maintained. As the economy improves, investors would usually shift their focus more towards stocks relative to bonds, given that stocks usually perform better than bonds when there is a noticeable improvement in the economy. Ms. Amoy Van Lowe President UTC North American Fund Inc. (the "Fund") is distributed in the U.S. by UTC Financial Service USA, Inc. (the "Broker-Dealer"), a FINRA member firm. The Fund and the Broker-Dealer are affiliated through UTC Fund Services, Inc., the registered investment adviser to the Fund and the parent to the Broker-Dealer. UTC North American Fund, Inc. Investment Results For the Year Ended December 31, 2010 S&P 500 INDEX - An unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. BARCLAYS CAPITAL GOVERNMENT/CREDIT BOND INDEX - The Barclays Government/Credit Index tracks the performance of U.S. dollar-denominated, domestic, investment grade debt. The issues included in the index are obligations of the U.S. Government, its agencies or corporations. Issues are only included if they have at least the required minimum outstanding ($250 million) and a maturity of more than one year. UTC NORTH AMERICAN FUND BLENDED INDEX - Represents an index which consists of a 70 / 30% weighting between the S&P 500 index and the Barclays Capital Government/Credit Bond index. Annualized One Year Ended Five Years Ended Ten Years Ended December 31, 2010 December 31, 2010 December 31, 2010 UTC North American Fund 5.49% (1.54)% (0.15)% S&P 500 Index 15.06% 2.29% 1.41% UTC North American Fund Blended Index 12.52% 3.27% 2.74% Barclays Capital Government/Credit Bond Index 6.59% 5.56% 5.83% 2 UTC North American Fund, Inc. Additional Information on Fund Expenses December 31, 2010 For the Six Months Ended December 31, 2010 As a shareholder of the mutual fund, you incur two types of costs: (1) transaction costs, no sales load for this fund; redemption fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (07/01/10 – 12/31/10). Actual Expenses The first line of the table below provides information about account values based on actual returns and actual expenses. Although the Fund charges no sales load,you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently the Fund’s transfer agent charges a $15.00 fee.You will be charged a redemption fee equal to 2.00% of the value of shares redeemed if you redeem your shares in the Fund 30 days after the date of purchase.To the extent the Fund invests in shares of other investment companies as a part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying fund in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary.These expenses are not included in the example below.The example below includes management fees, registration fees and other expenses.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principals.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical return and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as, redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. For the Six Months Ended December 31, 2010 Beginning Value 07/01/10 Ending Value 12/31/10 Expenses Paid During the Period 07/01/10 – 12/31/10* Actual Hypothetical (5% annual return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 2.29% multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 3 For the Six Months Ended December 31, 2010 4 UTC North American Fund, Inc. Schedule of Investments December 31, 2010 Shares Value COMMON STOCKS - 81.2% Capital Goods - 3.1% General Electric Co. $ Communications Equipment - 2.6% Cisco Systems, Inc. (a) Computers & Peripherals - 3.6% Hewlett Packard Co. Consumer Discretionary - 8.9% Darden Restaurants, Inc. Target Corp. The TJX Companies, Inc. The Walt Disney Co. Yum! Brands, Inc. Data Processing - 2.0% Automatic Data Processing, Inc. Diversified Operations - 3.3% Jardine Matheson Holdings Ltd. - ADR (d) Electric Utilities - 3.4% Duke Energy Corp. Electronic Equipment, Instruments & Components - 1.0% Agilent Technologies, Inc. (a) Financial Services - 0.6% Bank of America Corp. Citigroup, Inc. (a) Food & Staples Retailing - 5.5% Shoppers Drug Mart Corp. (d) Wal-Mart Stores, Inc. Health Care - 5.5% Beckman Coulter, Inc. Boston Scientific Corp. (a) Pfizer Inc. UnitedHealth Group, Inc. WellPoint Inc. (a) The accompanying notes are an integral part of these financial statements. 5 Hotels, Restaurants & Leisure - 3.6% McDonald's Corp. Industrial Conglomerates - 3.5% 3M Co. Insurance - 4.5% Aflac, Inc. Great-West Lifeco Inc. (d) Internet Software & Services - 3.7% Google Inc. - Class A (a) Machinery - 3.1% Caterpillar Inc. Marine - 2.3% Diana Shipping Inc. (a)(d) Metals & Mining - 0.6% Yamana Gold Inc. (d) Oil, Gas & Consumable Fuels - 10.0% Energy Transfer Partners, L.P. Petroleo Brasileiro S.A. - Petrobras - ADR (d) Plains All American Pipeline.L.P. Semiconductor s - 1.3% Intel Corp. Technology - 2.6% Corning Inc. International Business Machines Corp. (IBM) Telecommunications - 1.4% American Tower Corp. - Class A (a) Thrifts & Mortgage Finance - 3.7% New York Community Bancorp, Inc. Transportation - 1.4% Union Pacific Corp. TOTAL COMMON STOCKS (Cost $23,954,382) EXCHANGE TRADED FUNDS - 6.2% Investment Companies - 6.2% iShares iBoxx $ Investment Grade Corporate Bond Fund (a) Market Vectors Russia ETF TOTAL EXCHANGE TRADED FUNDS (Cost $1,978,210) The accompanying notes are an integral part of these financial statements. 6 Principal Amount Value ASSET BACKED SECURITIES - 0.5% Continental Airlines Inc. Pass Thru Certificates Series 2000-2, 7.707%, 4/02/2021 (Acquired 07/19/2005, Cost $62,110) (b)(c)(f) FedEx Corp. 1993-A, 8.760%, 05/22/2015 TOTAL ASSET BACKED SECURITIES (Cost $141,854) CORPORATE BONDS - 10.8% Insurance - 3.4% Sagicor Finance Ltd. 7.500%, 05/12/2016 (Acquired various dates, Cost $1,044,579) (d) Metals - 2.6% Usiminas Commercial Ltd. 7.250%, 01/18/2018 (Acquired various dates, Cost $787,218) (b)(c)(d) Oil, Gas & Consumable Fuels - 0.4% Petroldrill Four Ltd. 4.620%, 04/15/2016 Rowan Companies 5.880%, 03/15/2012 Tobacco - 1.0% Altria Group, Inc. 8.500%, 11/10/2013 Transportation - 3.4% The Burlington Northern and Santa Fe Railway Co. 5.943%, 01/15/2022 Canadian Pacific Railway Co. 7.250%, 05/15/2019 (d) Norfolk Southern Corp. 5.257%, 09/17/2014 TOTAL CORPORATE BONDS (Cost $3,228,209) MORTGAGE BACKED SECURITIES - 0.8% GS Mortgage Securities Corp. II Series 2007-GG10, Class A4, 5.807%, 08/10/2045 (e) TOTAL MORTGAGE BACKED SECURITIES (Cost $182,421) Total Investments(Cost $29,485,076) - 99.5% Other Assets in Excess of Liabilities - 0.5% TOTAL NET ASSETS - 100.0% $ The accompanying notes are an integral part of these financial statements. 7 ADR American Depositary Receipt (a) Non-income producing security. (b) Restricted Security. The total value of restricted securities is $899,807 (2.9% of net assets) at December 31, 2010. (c) 144A Security (d) Foreign Issued Security (e) Variable Rate (f) Illiquid Security The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 8 UTC North American Fund, Inc. STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 ASSETS Investments, at value (cost $29,485,076) $ Cash denominated in foreign currency (cost $218,271) Receivable for investment sold Dividends receivable Interest receivable Other assets TOTAL ASSETS LIABILITIES Accrued professional fees Accrued board meeting fees Accrued distribution fees Accrued service fees Payable to affiliates Payable to Advisor Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Capital stock ($0.01 par value) Accumulated net realized gain on investments Net unrealized appreciation on investments / foreign currency NET ASSETS $ Shares outstanding (8,000,000 shares authorized) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 9 UTC North American Fund, Inc. STATEMENT OF OPERATIONS For the Year Ended December 31, 2010 INVESTMENT INCOME Interest income $ Dividend income (Net of foreign withholding tax of $22,758) TOTAL INVESTMENT INCOME EXPENSES Distribution fees (Notes 4 and 5) Professional fees Advisory fees (Note 5) Shareholder servicing and accounting costs Service fees (Notes 4 and 5) Administration fees Board meeting expense (Note 5) Custody fees Directors fees and expenses Federal and state registration fees Other expenses TOTAL EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 10 UTC North American Fund, Inc STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, 2010 December 31, 2009 OPERATIONS: Net investment income (loss) $ $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations CAPITAL SHARE TRANSACTIONS: Proceeds from sale of shares Payments for shares redeemed ) ) Redemption fees Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of year End of year $ $ CHANGE IN SHARES OUTSTANDING: Shares sold Shares redeemed ) ) Net decrease ) ) Beginning shares Ending shares The accompanying notes are an integral part of these financial statements. 11 UTC North American Fund, Inc. Financial Highlights The following tables are intended to help you understand the Fund's financial performance. The information reflects financial results for the Fund held for the periods shown. Total returns do not reflect payment of sales charges, if any. Year Ended December 31, Per Share Data (for a share outstanding throughout the year): Net asset value, beginning of year Income from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Net asset value, end of year Total return 5.49% 17.23% (31.90)% 1.77% 7.99% Supplemental data and ratios: Net assets, end of year (in thousands) Ratio of expenses to average net assets 2.51% 2.97% 3.93% 3.51% 3.50% Ratio of net investment income (loss) to average net assets 0.25% (0.11)% (1.37)% (0.95)% (0.97)% Portfolio turnover rate 64.61% 33.49% 19.95% 4.73% 26.09% Net investment income (loss) per share is calculated using the ending balance of undistributed net investment loss prior to consideration of adjustments for permanent book to tax differences. Net investment loss per share is calculated using average shares outstanding. The accompanying notes are an integral part of these financial statements. 12 UTC North American Fund, Inc. Notes to the Financial Statements December 31, 2010 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES UTC North American Fund, Inc. (the “Fund”) is organized as a Maryland Corporation, incorporated on October 24, 1990, and registered as an open-end, diversified, management investment company under the Investment Company Act of 1940, as amended.The Fund is subject to expenses pursuant to service and distribution plans described in Note 4.The Fund charges a 2% redemption fee for redemptions of Fund shares held for less than 30 days.The Fund’s investment objective is high current income and capital appreciation. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. a) Investment Valuation – Securities listed on the NASDAQ National Market are valued at the NASDAQ Official Closing Price (“NOCP”).Other securities traded on a national securities exchange (including options on indices so traded) are valued at the last sales price on the exchange where primarily traded.Exchange-traded securities for which there is no NOCP are valued at the mean of the bid and ask prices.Securities for which market quotations are not readily available are valued at fair market value as determined in good faith under procedures established by the Board of Directors.Debt securities maturing in 60 days or less are valued at amortized cost, which approximates fair value.Debt securities having maturities over 60 days or for which amortized cost is not deemed to reflect fair value may be priced by independent pricing services that use prices provided by market makers or estimates of market values obtained from yield data relating to instruments or securities with similar characteristics. Summary of Fair Value Exposure at December 31, 2010 In accordance with FASB ASC 820, Fair Value Measurements and Disclosure (ASC 820), fair value is defined as the price that a fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. ASC 820 establishes a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Fund’s investments. The inputs are summarized in the three broad levels listed below: Level 1 Valuations based on quoted prices for investments in active markets that the Fund has the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. Level 2 Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3 Valuations based on significant unobservable inputs (including the Fund's own assumptions and judgment in determining the fair value of investments). Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be either observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Adviser, along with any other relevant factors in the calculation of an investment's fair value. The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. The investments whose values are based on quoted market prices in an active market, and are therefore classified within level 1, include active listed domestic equities, including listed ADRs and Exchange Traded Funds. Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include asset backed securities, investment grade corporate bonds, U.S. government and sovereign obligations, government agency securities, certain mortgage products, and ADRs. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Adviser. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The following is a summary of the inputs used to value the Fund's portfolio as of December 31, 2010: Level 1 Level 2 Level 3 Total Asset Backed Securities $- Common Stocks - - Corporate Bonds - - Exchange Traded Funds - - Mortgage Backed Securities - - Total* Investments in Securities Year Ended Fair Value Measurement Using Significant Unobservable Inputs (Level 3) December 31, 2010 Fair Value as of 12/31/09 Total unrealized gain (losses) included in earnings Total realized gain (losses) included in earnings Net purchase (sales) Transfers in (out) Fair Value as of 12/31/10 *Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. In January 2010, FASB issued Accounting Standards Update No. 2010-06, Improving Disclosures about Fair Value Measurements (ASU 2010-06).ASU 2010-06 requires new disclosures regarding transfers between Levels 1 and 2 (effective for interim and annual periods beginning after December 15, 2009), as well as additional details regarding Level 3 transaction activities (effective for interim and annual periods beginning after December 15, 2010). There were no significant transfers in and out of Level 1 for the year ended December 31, 2010 for the Fund. There was one transfer out of Level 2 into Level 3 for $68,182 for the year ended December 31, 2010 for the Fund, as compared to their classification from the prior annual report. 13 The Fund does not maintain any positions in derivative instruments, and did not engage in hedging activities during the year ended December 31, 2010. b) Federal Income Taxes – The Fund complies with the requirements of Subchapter M of the Internal Revenue Code necessary to qualify as a regulated investment company and makes the requisite distributions of income and capital gains to its shareholders sufficient to relieve it from all or substantially all federal income and excise taxes. Therefore, no federal income tax provision has been provided. The Fund is required to perform an evaluation of tax positions taken on previously filed tax returns or expected to be taken on future returns.These positions must meet a "more likely than not" standard that, based on the technical merits, have more than a fifty percent likelihood of being sustained upon examination.In evaluating whether a tax position has met the recognition threshold, the Fund must presume that the position will be examined by the appropriate taxing authority that has full knowledge of all relevant information. The Fund has analyzed all open tax years, as defined by the Statute of Limitations, for all major jurisdictions. Open tax years are those that are open for exam by taxing authorities.Open tax years include the tax years ended December 31, 2007 through December 31, 2010. The Fund has no examination in progress. The Fund has reviewed all open tax years and major jurisdictions and concluded that the adoption of these financial reporting rules resulted in no effect to the Fund’s financial position or results of operations. There is no tax liability resulting from unrecognized tax benefits relating to uncertain income tax positions taken or expected to be taken on the tax return for the year end December 31, 2010. The Fund is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. c) Distributions to Shareholders – Dividends from net investment income and distributions of net realized gains, if any, will be declared and paid at least annually.Distributions to shareholders are recorded on the ex-dividend date.The character of distributions made during the year from net investment income or net realized gains may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense and gain items for financial statement purposes.Where appropriate, reclassifications between net asset accounts are made for such differences that are permanent in nature. d) Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts in the financial statements.Actual results could differ from those estimates. e) Foreign Investment Risk - Investing in securities of foreign companies and foreign governments involves special risks and considerations not typically associated with investing in U.S. companies and the U.S. government.These risks include revaluation of currencies and future adverse political and economic developments.Moreover, securities of many foreign companies and foreign governments and their markets may be less liquid and their prices more volatile than those of securities of comparable U.S. companies and the U.S. government. f) Foreign Currency Translations - The books and records of the Fund are maintained in U.S. dollars.Foreign currency transactions are translated into U.S. dollars on the following basis: (i) market value of investment securities, assets and liabilities at the daily rates of exchange, and (ii) purchases and sales of investment securities, dividend and interest income and certain expenses at the rates of exchange prevailing on the respective dates of such transactions.For financial reporting purposes, the Fund does not isolate changes in the exchange rate of investment securities from the fluctuations arising from changes in the market prices of securities.However, for federal income tax purposes the Fund does isolate and treat as ordinary income the effect of changes in foreign exchange rates on realized gain or loss from the sale of investment securities and payables and receivables arising from trade date and settlement date differences. g) Other – Investment and shareholder transactions are recorded on the trade date.The Fund determines the gain or loss realized from the sale of investment securities by comparing the original cost of the security lot sold with the net sales proceeds.Dividend income is recognized on the ex-dividend date or as soon as information is available to the Fund and interest income is recognized on an accrual basis.Bond premiums and discounts are amortized using the effective interest method. 2. INVESTMENT TRANSACTIONS AND TAX INFORMATION The aggregate purchases and sales of securities, excluding short-term investments, by the Fund for the year ended December 31, 2010 were as follows: Purchase Sales U.S. Government $ - $ 1,651,438 Other At December 31, 2010, the Fund had no capital loss carryforwards. All capital loss carryforwards accumulated in prior years have been used to offset gains. As of December 31, 2010, the components of accumulated earnings on a tax basis were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Undistributed ordinary income Undistributed long-term capital gain - Total distributable earnings $ Other accumulated losses - Total accumulated earnings $ The difference between book basis and tax basis unrealized and realized gains and losses is attributable primarily to the tax deferral of losses relating to wash sale transactions. There were no distributions made by the Fund during the years ended December 31, 2010 and December 31, 2009. Under current tax laws, losses realized after October 31 may be deferred and treated as occurring on the first business day of the following fiscal year. The Fund had no post-October losses for currency and capital respectively, for the fiscal year ended December 31, 2010. The Fund may periodically make reclassifications among certain of its capital accounts to reflect the tax character of permanent book/tax differences related to the components of the Fund’s net assets. These reclassifications have no impact on the net assets or net asset value of the Fund. For the fiscal year ended December 31, 2010 undistributed net investment income was decreased by $67,756, accumulated net realized losses were decreased by $10,978, and additional paid-in capital was increased by $78,734. The permanent differences primarily relate to capital loss carryforward expiring, foreign currency adjustments, market discount and paydown reclass, adjustments upon sales of PFICs, REITs and net operating losses. 3. INVESTMENT MANAGEMENT FEE AND OTHER AGREEMENTS The Fund has an investment advisory and management agreement with UTC Fund Services, Inc. (the “Adviser”).Under the Fund’s investment management agreement, the Adviser provides the Fund with investment advisory and management services for which the Fund pays a fee at an annual rate of the greater of $50,000 or 0.75% of the portion of the daily net assets not exceeding $10 million; 0.50% of the portion of the daily net assets exceeding $10 million but not exceeding $20 million; and 0.25% of the portion of the daily net assets exceeding $20 million. 14 U.S. Bancorp Fund Services, LLC serves as Transfer Agent, Administrator and Accounting Services Agent for the Fund.U.S. Bank, N.A. serves as Custodian for the Fund. 4. SERVICE AND DISTRIBUTION PLANS The Fund pays service fees to certain affiliate entities for personal service and/or maintenance of shareholder accounts.Service fees are calculated at 0.25% of each shareholder account opened with the Fund as a result of a sale made by the particular entity of the Fund’s shares.The Fund incurred service fees of $87,207 under this agreement during the year ended December 31, 2010. The Board of Directors has adopted a Distribution Plan (the “Plan”) applicable to the Fund under Rule 12b-1 of the Investment Company Act of 1940, as amended.Pursuant to the Plan, registered brokers and dealers and qualified recipients are reimbursed by the Fund for services provided and expenses incurred in connection with the sale of the Fund’s shares at 0.50% of the average daily net assets of the Fund.In November 2002, the Fund entered into a distribution agreement with UTC Financial Services USA, Inc. (“UTCFS’’), an affiliate of the Fund, a registered broker-dealer and subsidiary of the Trinidad & Tobago Unit Trust Corporation (“UTC”), the Fund’s sponsor, for distribution of Fund shares in the United States of America. For the year ended December 31, 2010, UTCFS and UTC earned $174,414. 5. TRANSACTIONS WITH AFFILIATES As of December 31, 2010, the Trinidad & Tobago Unit Trust Company (“TTUTC”) owned 68.65% percent of the outstanding shares of the Fund. The investment activities of TTUTC could have a material effect on the Fund. For the year ended December 31, 2010 the Fund paid to its affiliates, $162,207, $174,414, $87,207 and $40,958 for advisory, distributions fees, services fees and for all board meeting expenses, respectively. 6. GUARANTEES AND INDEMNIFICATIONS In the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses.The Fund’s maximum exposure under these arrangements is unknown as this would involve future claims against the Fund that have not yet occurred.Based on experience, the Fund expects the risk of loss to be remote. 15 UTC North American Fund, Inc. Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of UTC North American Fund, Inc.: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of UTC North American Fund, Inc. (the "Fund") at December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America.These financial statements and financial highlights (hereafter referred to as "financial statements") are the responsibility of the Fund's management; our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits, which included confirmation of securities at December 31, 2010 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. Milwaukee, WI February 23, 2011 16 UTC North American Fund, Inc. Directors and Officers The management and affairs for the Funds are supervised by the Directors (“Directors”) under the laws of the particular Fund’s state of organization. The Trustees and executive officers of the Funds and their principal occupations for the last five years are set forth below. Each may have held other positions with the named companies during that period. The Funds’ Statement of Additional Information includes additional information about the Trustees and is available without charge, upon request, by calling the Funds toll-free at calling 1-800-368-3322. Name, Address and Age Position(s) Held With Fund Term of Office And Length of Time Served Principal Occupation(s) During Last Five Years Number of Portfolios in Fund Complex Overseen by Director or Nominee for Director Other Directorships Held byDirector Jean P. Alexander Age: 52 Unit Trust Corporation, 82 Independence Square, Port-of-Spain, Trinidad & Tobago, West Indies Independent Director Indefinite, until successor elected; Since December 2008 Executive Director, Caribbean American Centre of New York, a nonprofit organization serving NYC residents 1 None Melania Haynes Age: 65 Unit Trust Corporation, 82 Independence Square, Port-of-Spain, Trinidad & Tobago, West Indies Independent Director Indefinite, until successor elected; Since December 2008 Events Coordinator, Independent 1 None Lucille Mair Age: 67 Unit Trust Corporation, 82 Independence Square, Port-of-Spain, Trinidad & Tobago, West Indies Independent Director Indefinite, until successor elected; Since December 2008 Partner, law firm of Mair and Company 1 None Ajatta Mediratta Age: 45 Unit Trust Corporation, 82 Independence Square, Port-of-Spain, Trinidad & Tobago, West Indies Independent Director Indefinite, until successor elected; Since December 2008 Senior Managing Director at Greylock Capital, a hedge fund, 7-08 to present; investment banker at Bear Stearns to 6-08 1 None Gayle Daniel-Worrell* Age: 50 Trinidad and Tobago Unit Trust Corporation 82 Independence Square Port-of-Spain, Trinidad & Tobago, West Indies Chairman, Secretary and Interested Director Indefinite, until successor elected; Since 2002, Chairman of the Board since 2010 Vice President, Marketing & International Business, Trinidad and Tobago Unit Trust Corporation, 6-04 to present; 1 UTC Financial Services, USA, Inc. and UTC Fund Services, Inc. Amoy Van Lowe* Age:42 c/o Trinidad and Tobago Unit Trust Corporation 82 Independence Square Port-of-Spain, Trinidad & Tobago, West Indies President and Chief Executive Officer Indefinite, until successor elected; Since December 2009 Chief Marketing Officer - Marketing & International Business, Trinidad & Tobago Unit Trust Corporation, 6-07 to present; VP Marketing Ag., Telecommunications Services of Trinidad and Tobago TSTT), 10-06 to 5-07; Head of Marketing Communications, TSTT, 1-06 to 10-06; N/A N/A 17 Name, Address and Age
